Yesawich Jr., J. (dissenting).
We would reverse and remit for a new trial.
The Court of Appeals has consistently and categorically declared that "an indigent defendant has a 'fundamental constitutional right’ to a free transcript of the minutes of a pretrial suppression hearing and that its denial requires a reversal of the judgment of conviction, even though no prejudice be shown and '[r]egardless of the nature and quantum of proof against’ [the defendant]” (People v Sanders, 31 NY2d 463, 466, quoting People v West, 29 NY2d 728, 729) as long as a request for such a transcript is made prior to the conclusion of the pretrial hearing (Matter of Eric W., 68 NY2d 633, 636; People v Sanders, supra, at 467; People v Green, 149 AD2d 919, lv denied 74 NY2d 810). The announced purpose of this rule is to avoid unwarranted delay in criminal prosecutions.
Although in People v Sanders (supra) a request for the transcript was made to the Trial Judge along with a motion for an adjournment, the Court of Appeals did not specify to whom the request must be made. Here, there was a four-day suppression hearing beginning April 15, 1987 and ending May 14, 1987. Defendant made a request of the court reporter for a copy of the May 8, 1987 transcript by letter of his attorney dated May 12, 1987; there is no evidence that this request was not received. Thereafter, by letter dated June 25, 1987, with a copy to the reporter, and letter of July 24, 1987 the attorney *846advised County Court of this request. In her letter of June 25, 1987, defendant’s counsel informed the court that she was awaiting the transcript and that the "[court reporter] estimates that the transcript will be ready the week of July 6th”. On July 24, 1987, defendant’s attorney wrote to the court as follows: "Due to the stalemate in the plea bargaining process, I must renew my request to be permitted to submit to this Court a Memorandum of Law concerning the facts and issues raised at the Suppression Hearing prior to the Court’s decision which must be rendered before trial. However, I will need the complete transcript which [the court reporter] is still working on. I will need a few days to review the transcript and submit the Memorandum.”
It strikes us that defendant’s circumstance comes well within the rule as announced by the Court of Appeals. There is no question that defendant is indigent, that a timely demand was made for the suppression minutes, that no delay in the prosecution of the case was occasioned by that demand and that the minutes were not received until seven months after the conclusion of the trial. Our colleagues have undertaken to add an element which goes beyond the express terms of the Court of Appeals’ guidelines in Sanders. We have no quarrel with their proposal, indeed we find it salutary; however we believe that implementing it retroactively, as has been done here, is simply unfair.